



COURT OF APPEAL FOR ONTARIO

CITATION: Gidzinski v. Lake Simcoe Aeropark Inc., 2015 ONCA
    633

DATE: 20150918

DOCKET: C59133

Laskin, MacPherson and MacFarland JJ.A.

BETWEEN

Stan Gidzinski a.k.a. Stanislaw Gidzinski

Applicant (Appellant)

and

Lake Simcoe Aeropark Inc., Berardo Mascioli, Elizabeth Betowski a.k.a.
    Ewa Betowski

Respondents

Stan Gidzinski, acting in person

Peter I. Waltmann, for the respondents

Heard and released orally: September 16, 2015

On appeal from the order of Justice David A. Broad of the
    Superior Court of Justice, dated June 20, 2014.

ENDORSEMENT

[1]

The appellant Stan Gidzinski appeals the Order of Broad J. of the
    Superior Court of Justice dated June 20, 2014. The trial judges order flowed
    from the trial of an issue ordered by Kent J. on November 30, 2011. The trial
    in fact dealt with four interrelated issues. In the result, success was divided
    between the parties.

[2]

The trial arose out of a breakdown of the business relationship between
    the appellant on one side and the respondents Berardo Mascioli and Elizabeth
    Betowski on the other side. The business in question was a proposed land
    development under the name of the corporate respondent Lake Simcoe Aeropark
    Inc.

[3]

The principal component of the decision challenged by the appellant
    relates to what portion of the funds should have been held back for
    distribution.

[4]

We see no basis for interfering with the trial judges resolution of
    this issue. The trial judge carefully reviewed the evidence of the appellant
    and the respondent Betowski. His distribution is consistent with the summary document
    in Tab 6 of the respondents compendium (Exhibit 29 at trial).

[5]

The appellant argued several other issues. They relate to factual
    findings which, in our view, the trial judge was entitled to make.

[6]

The appellant seeks to introduce fresh evidence about one of the items
    he purchased, a water heater. We decline to admit this evidence as it would not
    change the result in light of the evidence about other purchases made by the
    appellant.

[7]

The appeal is dismissed. The respondents are entitled to their costs of
    the appeal fixed at $10,000 inclusive of disbursements and HST. These costs may
    be taken from the funds currently held in escrow. The order relating to this
    appeal may be taken out without the appellants approval as to form and content.

John
    Laskin J.A.

J.C.
    MacPherson J.A.

J.
    MacFarland J.A.


